Citation Nr: 1531585	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin condition (claimed as tinea pedis).

2. Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  

3. Entitlement to an initial rating in excess of 10 percent for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, February 2013 and May 2014 rating decisions of the Department of Veterans Affairs VA Regional Office (RO).  

Specifically, in September 2010, the Los Angeles RO granted entitlement to service connection and assigned a noncompensable (0 percent) disability rating, effective March 15, 2010.  The Veteran perfected an appeal as to the initial compensable disability rating assigned for bilateral hearing loss.  

In a February 2014 rating decision, the Huntington RO denied entitlement to service connection for tinea pedis.  The Veteran submitted a timely notice of disagreement as to the denial of service connection for tinea pedis on January 31, 2014.  A statement of the case was issued on July 21, 2014.  The Board construes correspondence received from the Veteran on August 4, 2014, as a timely substantive appeal.  See 38 C.F.R. § 20.202 (2014).  In addition, given the Veteran's reference to multiple types of skin conditions in addition to tinea pedis, the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.

In a May 2014 rating decision, the Los Angeles RO granted entitlement to service connection for tinnitus and assigned a 10 percent disability rating, effective March 15, 2010.  A notice of disagreement as to that decision is date stamped as having been received by VA on August 1, 2014.  

In correspondence received from the Veteran on August 1, 2014, the Veteran indicated that his service-connected bilateral hearing loss and tinnitus disabilities make his qualify of life "unsustainable."  He further indicated that he had lost his part time job duties due to his service-connected bilateral hearing loss disabilities.  In light of the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers a claim for entitlement to a TDIU as part of the pending claim for increase for the bilateral hearing loss and tinnitus disabilities on appeal.   

The Veteran was scheduled to present testimony before a Veterans Law Judge at a Central Office hearing in Washington, D.C., in April 2015.  However, the Veteran failed to report to the hearing.  As neither the Veteran nor his representative has requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

Additional information and evidence has been associated with the electronic claims files without a waiver of initial RO consideration of this evidence.  38 C.F.R. § 20.1304 (2014).  However, the Veteran's substantive appeal pertaining to his claim for service connection for a skin condition was filed in August 2014.  38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  In addition, given that the remainder of the claims on appeal are being remanded for additional development, the agency of original jurisdiction (AOJ) will have an opportunity to review all the submitted documents such that no prejudice results to the appellant in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In evaluating this case, the Board has reviewed the Veteran's electronic files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue(s) of entitlement to an initial compensable rating for bilateral hearing loss, an initial rating in excess of 10 percent for tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran did not have a skin condition in service and he does not have a current diagnosis of a skin condition. 


CONCLUSION OF LAW

The criteria for service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent October 2012, prior to the February 2013 rating decision that denied entitlement to service connection for tinea pedis.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, military personnel records and post-service VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records relevant to his claim for service connection for a skin condition that have not been requested or obtained.  

The Board notes that the Veteran has not been provided a VA examination in regards to his claimed skin condition.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In regards to the Veteran's claimed skin condition, as discussed in further detail below, there is no medical evidence or credible lay evidence of an in-service event, injury or illness, nor is there any medical evidence or credible lay evidence of continuity of symptoms of any skin condition since the Veteran's discharge from service.  Thus, there is no reasonable possibility that a medical nexus opinion can substantiate the claim.  For these reasons, the Board finds that there is no duty to obtain a medical examination or nexus opinion as to the Veteran's claimed skin condition.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a Central Office hearing before a Veterans Law Judge Board Member in April 2015; however, he failed to appear for the scheduled hearing and his request for such hearing has been deemed to have been withdrawn.   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria - Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Factual Background and Analysis

In his June 2012 claim for service connection, the Veteran indicated that he developed athletes foot (tinea pedis) during service which he stated was caused by his green socks and leather boots worn during service.  He stated that this condition has persisted since his discharge from service.  See June 2012 Veteran Statement.  In his January 2014 notice of disagreement, he asserted that he has experienced tinea pedis since his discharge from service.  He requested that his medical records be checked for" underarm fungus, jock itch (cruris) and athletes foot (ringworm)."  He stated that all conditions were caused by his duties during service and that his "medical records show service-connected injuries."  He stated that he did not have tinea pedis until he entered military service and that he still breaks out in cold sweats at the present time.  See January 2014 notice of disagreement.  In his August 2014 statement which the Board has construed as a substantive appeal, the Veteran stated that a "fungal skin disease" was obtained during his basic training period and has continued ever since.  He stated that he was aware of the fungus during basic training but that he refused to report the condition to his drill instructor out of fear.  He stated that several of his service buddies had been granted service connection for tinea pedis without any active duty military treatment records and he questioned why his claim for service connection for a skin condition is any different.  See Veteran's August 2014 statement.  

A review of the Veteran's service treatment records is negative for any complaints, findings or diagnosis of any skin condition, to include reports pre-induction examination in October 1968 with notation of additional physical inspection in May 1969, and separation examination in January 1971.  Indeed, clinical evaluation of the Veteran's skin and feet was reported as normal on all occasions.  In addition, the Veteran's service personnel records contain an April 1971 Statement of Medical Condition dated on the date of his separation from active service which shows that he certified that to the best of his knowledge, since his last separation examination in January 1971, there had been no changes in his medical condition.  A November 1973 Ready Reserve Service Agreement further shows that the Veteran certified that to the best of his knowledge and belief that he had no medical condition or physical defect that would prevent his performance of active military service.  

Post-service VA treatment records dated from October 2014 to January 2015 are absent of any complaints, treatment, or diagnosis of a skin condition.  In October 2014, the Veteran reported a past medical history of hypertension of he made no mention of any history of any skin condition.  He further denied taking any medications or any known history of allergies.  VA mental health notes in November 2014 show that the Veteran's only outpatient medication was for treatment of high blood pressure and that his only reported diagnosed long-term health concern was hypertension.  He explicitly denied ever having been diagnosed with any serious illnesses and he denied use of any additional prescribed drugs, over-the-counter medications, and/or herbal supplements.  It was noted that he did not have a non-VA provider that provided medications or other treatment.

Based on the above, the Board finds that the most probative evidence of record is against a finding that the Veteran had a skin condition of any kind during his period of active duty service or that he has a current diagnosis of any skin condition.  

The Board acknowledges the Veteran's contention that he had a skin condition during basic training but that he did not report and/or seek treatment for a skin condition during service out of fear.  In this regard, the Veteran can competently report his symptoms during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

Crucially, however, report of the Veteran's January 1971 separation examination found the Veteran's skin to be normal and did not provide any diagnosis regarding the Veteran's skin.  As such, the Board assigns no probative value to the Veteran's assertion that he had a skin condition during service but that he did not seek treatment for it because his current description of the in-service event, injury or illness is inconsistent with the evidence contemporaneous to service.  The evidence contemporaneous to service showing the state of the Veteran's medical condition is more reliable given its close proximity to service.  In the absence of credible evidence of an inservice event, injury or illness, no credible link can be established between a current disability and service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a skin condition (claimed as tinea pedis) is denied.

REMAND

The Veteran's bilateral hearing loss disability was most recently evaluated during a VA QTC audiology examination in March 2014.  In a May 2014 appellate brief, however, the Veteran's representative documented the Veteran's contention that his bilateral hearing loss disability has increased in severity and that it therefore warrants an initial compensable disability rating.  When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Given that the Veteran contends that his hearing loss disability has worsened, the Board finds that VA should afford him a new examination so that a full and fair evaluation of his claim may be made.

Also, in September 2012, the Veteran submitted report of a private audiological evaluation dated in March 2012 from Kaiser Permanente Medical Center, which contains speech discrimination scores, however, there is no indication as to whether the Maryland CNC speech discrimination test was used in obtaining such scores as is required for evaluation of the Veteran's hearing loss disability.  Clarification in that regard must therefore be obtained from Kaiser Permanente.

A remand is also needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matter of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  As was described in the Introduction, the Veteran timely disputed the 10 percent initial disability rating assigned for his service-connected tinnitus disability in the May 2014 rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

The inferred claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for increase for bilateral hearing loss and tinnitus remanded herein and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) to the Veteran regarding his claim for an initial disability rating in excess of 10 percent for tinnitus.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claim.

2. Provide the Veteran with proper VCAA notice as to the information and evidence needed to substantiate a claim for entitlement to a TDIU.  

3. Contact the Veteran and request that he identify any additional records of audiological treatment received for bilateral hearing loss and tinnitus, VA and non-VA, since March 2009 that have not yet been associated with the claims file. 

Also request that he submit authorization necessary to enable VA to obtain clarification from Kaiser Permanente as to whether the Maryland CNC speech discrimination test was used in obtaining speech discrimination scores during the Veteran's March 2012 audiological evaluation at that facility.  The Veteran may alternatively obtain a statement from an audiologist at that facility indicating which speech discrimination test was used in determining his speech discrimination scores during the March 2012 audiological evaluation at that facility.   

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA audiological treatment records, if any and to include numeric findings on audiometric evaluation, must be obtained from the Long Beach VAMC dating since January 2015.  

Appropriate steps, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

4. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his service-connected bilateral hearing loss disability.  The electronic claims files in Virtual VA and VBMS must be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss, as well as his usual activities of daily living.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

5. Following completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


